103 F.3d 56
Richard ZEITVOGEL, Petitioner,v.Michael BOWERSOX, Respondent.
No. 96-4133.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 10, 1996.Decided Dec. 10, 1996.

Before FAGG and BOWMAN, Circuit Judges, and HENLEY, Senior Circuit Judge.
ORDER
PER CURIAM.


1
Richard Zeitvogel, a Missouri death-row inmate, has applied for a certificate of appealability from the district court's denial of his Fed.R.Civ.P. 60(b) motion for relief from the earlier denial of his first amended habeas petition.  Having carefully reviewed the matter, we conclude the district court properly denied Zeitvogel's motion.  Zeitvogel based his Rule 60(b) motion on the same grounds that we already rejected in denying Zeitvogel's motion for leave to file a second habeas petition.  Zeitvogel v. Bowersox, 103 F.3d 54 (8th Cir.1996).  We thus deny Zeitvogel's application for a certificate of appealability, and his accompanying motion for a stay of execution.